Citation Nr: 1813587	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO. 14-27 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran sought service connection for PTSD, contending that he witnessed another servicemember with extensive burns due to steam from a burst pipe. The Veteran indicated that these injuries later resulted in that service-member's death. In January 2012, the RO determined that the information provided by the Veteran to corroborate his stressor was insufficient to send to the U.S. Navy and the Joint Service Records Research Center (JSRRC). In April 2012, the Veteran provided additional information regarding his claimed stressor, to include the deceased service-member's name. However, the RO did not make any further attempts to corroborate the Veteran's claimed in-service stressor. Moreover, in September 2017, the Veteran submitted a private psychiatric examination report, which includes a diagnosis of PTSD attributed to this incident.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any outstanding VA or private medical records. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Make all reasonable attempts to corroborate the Veteran's alleged stressors with the JSRRC and/or other appropriate sources based on the updated information provided by the Veteran. All responses received should be documented in the Veteran's claims file.

3. After completion of the above and any other appropriate development deemed appropriate (to include a new VA examination to determine the nature and etiology of any acquired psychiatric disorders), readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

